United States Court of Appeals
                                   FOR THE EIGHTH CIRCUIT
                                          ___________

                                          No. 98-3920
                                          __________

Otto Llovet,                                    *
                                                *
       Plaintiff - Appellant,                   *
                                                *   Appeal from the United States
       v.                                       *   District Court for the
                                                *   Western District of Missouri
Eugene DeShazo,                                 *
                                                *           [UNPUBLISHED]
       Defendant - Appellee.                    *

                                         ____________

                                Submitted: September 17, 1999

                                Filed:      November 18, 1999
                                          ___________


Before RICHARD S. ARNOLD and LOKEN, Circuit Judges, and SIPPEL,* District Judge.


PER CURIAM


       Otto Llovet was terminated by the United States Department of Labor on May 25, 1990.
Appellant Eugene DeShazo represented Llovet in the appeal of his termination before the Merit
Systems Protection Board (the “MSPB”). The MSPB upheld the Department of Labor’s
termination decision. After the MSPB’s ruling, Llovet filed this action against DeShazo. Llovet
alleged that DeShazo committed legal malpractice for failing to raise the Whistleblower
Protection Act of 1989 (the “Act”) in the proceeding before the MSPB. A bench trial was held




       *
       The Honorable Rodney W. Sippel, United State District Judge for the Eastern District of
Missouri, sitting by designation.
after which the district court1 entered judgment for DeShazo. Llovet appeals the judgment,
arguing that the district court erred in finding that Llovet did not have a reasonable belief that he
disclosed violations of law or abuses of authority which would constitute a whistleblower claim.
Llovet also asserts that the district court erred in its analysis of his claim under the Act.


        After careful review of the record, we find that the district court did not err in its findings
of fact or conclusions of law, and affirm for the reasons set out in the court’s well reasoned and
thorough order dated October 15, 1998.


        A true copy.


                Attest:


                          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




        1
        The Honorable Sarah W. Hays, United States Magistrate Judge for the Western District
of Missouri.